659 N.W.2d 863 (2003)
2003 ND 49
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 7, with Chambers in Hillsboro, North Dakota, East Central Judicial District.
No. 20030073.
Supreme Court of North Dakota.
March 26, 2003.

ORDER
[¶ 1] On March 20, 2003, Governor John Hoeven officially notified the Supreme Court that the Honorable Ralph R. Erickson, Judge of the District Court with chambers in Hillsboro, East Central Judicial District, resigned his position March 14, 2003. Judge Erickson's resignation created a judicial vacancy under Section 27-05-02.1, N.D.C.C.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] On December 14, 2001, following review of the testimony on judicial service needs, population and caseload trends, and other criteria identified in North Dakota Supreme Court Administrative Rule 7.2, Section 4, in the Northwest, Southeast and East Central Judicial Districts, this Court transferred a vacant judgeship from the Northwest to the East Central Judicial District. See In the Matter of the Judicial Vacancy in District Judgeship No. 6, with Chambers in Minot, North Dakota, Northwest Judicial District, 2001 ND 199, 637 N.W.2d 3.
[¶ 4] We take judicial notice of the information contained in that file, including information received from the judges and lawyers of the East Central Judicial District. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., the petition received from Presiding Judge Michael O. McGuire and the information from lawyers in the East Central Judicial District in anticipation of the November 27, 2001, hearing held in In the Matter of the Judicial Vacancy in District Judgeship No. 6, 2001 ND 199, 637 N.W.2d 3, are sufficient. See e.g., In the Matter of the Judicial Vacancy in District Judgeship No. 2, with Chambers in Minot, North Dakota, Northwest Judicial District, 2002 ND 12, 638 N.W.2d 540, and In the Matter of the Judicial Vacancy in District Judgeship No. 2, with Chambers in Grand Forks, North Dakota, Northeast Central Judicial District, 2000 ND 35, 606 N.W.2d 907. No further hearings were scheduled regarding this matter.
[¶ 5] In addition, we have received the Review and Update of the North Dakota District Court Weighted Caseload Model Final Report dated February 2003. This report identifies case filings and weighted judicial workloads in the state subsequent to our transfer of the judgeship from the Northwest Judicial District to the East Central Judicial District.
[¶ 6] The current weighted caseload information supports the Court's prior decision to transfer a vacant judgeship from the Northwest Judicial District to the East Central Judicial District. Nothing in our review suggests the caseload or population in the East Central Judicial District is decreasing. The office is necessary for effective judicial administration in its present location.
*864 [¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 7 at Hillsboro in the East Central Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.
[¶ 8] GERALD W. VANDE WALLE, C.J., DALE V. SANDSTROM, WILLIAM A. NEUMANN, MARY MUEHLEN MARING, and CAROL RONNING KAPSNER, JJ., concur.